Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Raquel Buckley, on 08/29/2022.

12. (Currently Amended) The system of claim 1, wherein the process flow relates to at least one of: an online financial transaction; an electronics transfer of assets; and a transfer of cryptocurrency[[;]].

Reasons for Allowance

3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Priem (US Patent 8180943), in view of Miyamoto (US PGPub 20160277108), in view of Huang (US PGPub 20150074445), and further in view of Vasseur (US PGPub 20150319076) failed to disclose: a system for predicting performance caused by software code changes comprising: a non-transitory memory storing instructions; and one or more processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: obtaining for each of a first environment, a second environment and a stage environment a parameter set indicative of a latency of one or more process flows performed by a plurality of software modules executed on each of the first, second and stage environment, wherein at least one software module on the stage environment comprises updated code compared to the respective module on the first and second environment; determining a deviation of the latency of the one or more process flows between the stage environment and the second environment; predicting based on the determined deviation, by an augmented machine learning model, a latency for the one or more process flows performed by the plurality of software modules executed on the first environment, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Priem, Miyamoto, Huang and Vasseur discloses of a system for predicting performance caused by software code changes comprising: a non-transitory memory storing instructions; and one or more processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: obtaining for each of a first environment, a second environment and a stage environment a parameter set indicative of a latency of one or more process flows performed by a plurality of software modules executed on each of the first, second and stage environment, wherein at least one software module on the stage environment comprises updated code compared to the respective module on the first and second environment; determining a deviation of the latency of the one or more process flows; predicting by an augmented machine learning model, a latency for the one or more process flows performed by the plurality of software modules.
Individually, Priem teaches of providing latency-based thread scheduling is disclosed. Specifically, a thread attribute, e.g., latency of a process, is used in effecting the scheduling of the thread.  the operating system may take the latency value and add it to the current time to acquire an absolute time that the thread will need to be woken up. Using this novel approach, low priority processes, e.g., non-interrupt based scheduled threads, will have a very high (e.g. infinite) latency value such that these low priority threads will always be scheduled after high priority threads (e.g., interrupt threads). This novel approach provides a very finely tuned thread scheduling method, where the operating system can exploit a thread attribute such as latency in arranging the order in which pending threads will be processed. "latency" This field returns the maximum latency until the service nvOsCall( ) must be called or else the hardware device's real-time engines may not be able to keep up with isochronous data streams. The argument is a 32 bits unsigned integer, measured in nanoseconds. All argument values are legal. The argument returns maximum latency in nanoseconds of the service routine.
Miyamoto teaches that the decoder 234 determines (device determination) whether or not a process delay would occur in the reception apparatus 200. The decoder 234 is capable of determining whether or not a process delay would occur based on, for example, the process speed of the CPU that constructs the controller 102, and the resolution of the frame which are known beforehand. In addition, the decoder 234 may execute a program for a process delay determination, and measure and compare process times for sample frames, thereby determining whether or not a process delay would occur based on the results.
Huang teaches that each processing stage can have a different processing delay, the input data can be processed upon arrival, and consume power only on demand.  there is provided a clock-less asynchronous circuit including asynchronous logic circuitry configured to process input data and output processed data, and further configured to perform either a first processing function associated with a first processing delay or a second processing function associated with a second processing delay.  Each logic block 410A, 410B and 410C has one or more predetermined processing time delays which indicate the amount of time it takes to complete a processing cycle. As previously described, stage processing delay values for each stage 400 are stored in a stage clock delay table (not shown) and may be loaded into a data register or file during initialization.
Vasseur teaches that a machine learning process estimates a communication delay along a path using network data such as the routing topology, traffic matrix, etc. For example, the device may generate a probability distribution function for the delay along a path. The device may also quantify the predictability of the delay using metrics regarding the distribution function (e.g., the moments of the function, a Sarle's coefficient, an entropy measurement, etc.). The predictability of the delay may then be used by the device to select and install a traffic route that exhibits a threshold amount of predictability.
However, the prior art, Priem, Miyamoto, Huang and Vasseur failed to disclose the following subject matter such as “determining a deviation of the latency of the one or more process flows between the stage environment and the second environment and predicting a latency based on the determined deviation”.
Claim 13 is the method claim, similar to the claim 1, and claim 20 is the product claim, similar to the claim 1. Therefore, claims 1-20 are allowed. 

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193